Citation Nr: 1101651	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral inguinal 
hernias.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.   

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 
1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO). 

The Board notes that while the April 2010 Supplemental Statement 
of the Case reopened the claim for service connection for hearing 
loss, the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted, regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  As such, the Board will defer its 
determination of whether new and material evidence has been 
received to reopen the claim for service connection for hearing 
loss pending the development requested below.  

With respect to an additional issue to which the Veteran 
perfected an appeal to the Board that is not listed on the first 
page of this decision; namely, entitlement to service connection 
for passive aggressive personality disorder with adult 
situational reaction claimed as a nervous disorder, the RO noted 
in its April 2010 rating decision that the grant of service 
connection therein for post-traumatic stress disorder 
"included" disability asserted to be related to entitlement to 
service connection for passive aggressive personality disorder 
with adult situational reaction and "nervous condition."  As 
such, and given the fact that all acquired psychiatric disability 
is rated under the general rating criteria listed at 
38 C.F.R. § 4.130, no further justiciable issue is before the 
Board with respect to the issue of entitlement to service 
connection for passive aggressive personality disorder with adult 
situational reaction claimed as a nervous disorder. 

Finally, the RO is directed to the contentions of the Veteran's 
representative in his November 2010 presentation to the Board 
with respect to proper development of the circumstance 
surrounding the Veteran's sun exposure on carrier decks in 
connection with the issue of entitlement to service connection 
for squamous cell cancer.  Any indicated development in 
connection with this issue felt to be appropriate by the RO 
should be conducted, consistent with the fact that Veteran did no 
perfect a timely appeal to the Board with respect to the denial 
of service connection for squamous cell cancer, and specifically 
indicated in his VA Form 9 received in May 2007 that represented 
the substantive appeal with respect to other issues before the 
Board that he was not appealing the adjudication conducted to 
that point with respect to this claim, but that he was instead 
claiming entailment to benefits for this disability under 
38 U.S.C.A. § 1151 on the basis of alleged improper VA treatment.  
(This 38 U.S.C.A. § 1151 claim was denied by rating action in 
July 2007 to which the Veteran did not file an appeal.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated by the Veteran's representative in the November 2010 
presentation, the Veteran's service treatment records are plainly 
incomplete.  Findings of a Medical Board report (apparently 
prepared in July 1966), which is included in the claims file, 
make reference to several hospital admissions since January 1966, 
the records of which are not associated with the claims file.  
Although this appears to be a reference to psychiatric 
admissions, which may not be particularly relevant to the issues 
on appeal, this nevertheless establishes the record is 
incomplete.  Further, those service treatment reports that are in 
the file, are few.  In this regard, service personnel records 
show that after recruit training, the Veteran apparently served 
with Airborne Barrier Service Squadron Two, Midway Detachment 
from late 1959 to mid 1960; at the Naval Air Technical Training 
Center, Tennessee for the rest of 1960; then at McGuire Air Force 
Base, before returning to the Naval Air Technical Training Center 
in Tennessee in 1961; followed by service at Moffett Field, San 
Diego in 1962; after which he evidently served with Attack 
Squadron 115 for 36 months on the USS Kitty Hawk; before 
transferring to Whiting Field, Milton, Florida, in June 1965; and 
then to Pensacola Florida, Naval Hospital in approximately 
January 1966.  

Under these circumstances, further development as indicated below 
should be accomplished before a final decision may be entered.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or any 
other appropriate agency, and request that 
it conduct a search for any additional 
service treatment records that may be 
available, to include from hospitalization 
at the U.S. Naval Hospital in Pensacola, 
Florida, beginning in January 1966, or any 
other hospital.  Any negative response 
should be in writing and associated with 
the claims folder, and to the extent it is 
concluded by the RO that no additional 
service treatment reports are available, 
that fact should be formally documented in 
writing.  

2  Thereafter, the claims on appeal must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


